 In the Matter of DEEP RIVER TIMBER COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, LOCAL No. 137Case No. R-957CERTIFICATION OF REPRESENTATIVESApril 10, 1939On December 30, 1938, the National Labor Relations Board, hereincalled the Board, issued a. Decision and Direction of Election' inthe above-entitled proceeding.On January 14, 1939, the Board is-sued an Amendment to Direction of Election! On January 31, 1939,the Board issued a Supplemental Decision and Amended DirectionofElection 8The Amended Direction provided that an electionby secret ballot be conducted within forty-five (45) days, among allemployees of Deep River Timber Company, Deep River, Washing-ton, whose names appeared upon Board Exhibit No. 2-A introducedin evidence at the hearing, excluding the superintendent, the woodsforeman, the office employees, the civil engineer, and the pile driverand bridge crew, and excluding also those employees who had sinceMay 31, 1938, quit or been discharged for cause, to determine whetherthey desired to be represented by InternationalWoodworkers ofAmerica, Local No. 11, affiliated with the Committee for IndustrialOrganization, or by Lumber and Sawmill Workers Union, Local No.2615, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining, or by neither.Pursuant to the Amended Direction of Election, an election bysecret ballot was conducted on February 13, 1939, under the direc-tion and supervision of the Regional Director for the NineteenthRegion.Full opportunity was afforded all parties to this investiga-tion to participate in the conduct of the secret ballot and to makechallenges.On March 1, 1939, the Regional Director, acting pursu-ant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties an Intermediate Report on the Election.110N.LRB904.210 N.L.R B 909.9 10 N L.R. B. 909.12 N. L. R. B., No. 24.181 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Regional Director reportedas follows :Total number of eligible voters______________________________ 123Total number of ballots cast________________________________ 159Total number of votes in favor of Local 2615, LumberSawmill Workers Union, A. F. of L_______________________62Total number of votes in favor of Local 11, InternationalWoodworkers of America, C. I. 0._________________________56Total number of votes in favor of neither____________________0Total number of blank ballots_______________________________0Total number of void ballots________________________________1Total number of challenged ballots__________________________40Total number of eligible voters not voting--------------------4The Regional Director further reported that the 40 challenged voteswere challenged on the ground that the names of those castingsuch votes either did not appear on Board Exhibit No. 2-A or wereexcluded by Board Exhibit No. 2-B,' with the exception of one chal-lenged vote cast by a voter who did appear on Board Exhibit 2-Aand was not excluded by Board Exhibit No. 2-B. The Regional Di-rector overruled the challenge with respect to the vote last mentioned.On March 3, 1939, International Woodworkers of America, LocalNo. 11, filed with the Regional Director exceptions to the Intermedi-ate Report on the election.The exceptions allege, in substance, thatthe persons whose votes were challenged at the time of the ballotingare regular employees of the Company; that they were employedby the Company on May 31, 1938, the date which the Board pro-vided should be used to determine eligibility to vote in the election;and that the challenged ballots should be counted.At the hearing held on July 21, 1938, all parties indicated agree-ment that the employees of the Company within the appropriate unitwhose names appeared on Board Exhibit No. 2-A should be allowedto vote in the election, excluding persons who had since May 31,1938, quit or been discharged for cause.The Amended Direction ofElection issued by the Board on January 31, 1939, so provided andno objection was raised thereto until the date of the balloting.Therulings of the Regional Director with respect to the challenged bal-lotswere in accordance with the said Amended Direction of Elec-tion.Accordingly, we find the exceptions of International Wood-workers of America, Local No. 11, to be without merit.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Sections 84 Board ExhibitNo. 2-B contained the names of personswho had beendischarged afterMay 31, 1938. DEEP RIVER LUMBER COMPANY183and 9, of National Labor Relations Board Rules and Regulations,Series 1, as amended,IT IS HEREBY CERTIFIED that Lumber and Sawmill Workers Union,Local No. 2615, affiliated with the American Federation of Labor,has been selected by a majority of the employees of Deep RiverTimber Company, Deep River, Washington, excluding the superin-tendent, the woods foreman, the office employees, the civil engineer,and the pile driver and bridge crew, as their representative for thepurposes of collective bargaining, and that pursuant to Section 9 (a)of the Act, Lumber and Sawmill Workers Union, Local No. 2615,affiliatedwith the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.